                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:18-CV-00772-GNS


ONA HULL                                                                            PLAINTIFF

v.


THE RAWLINGS CO., LLC                                                             DEFENDANT


                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motions to Dismiss (DN 5, 19), Plaintiff’s

Motion for Leave to File Second Amended Complaint (DN 25), and Plaintiff’s Motion to

Remand (DN 26). The motions are ripe for adjudication. For the reasons outlined below,

Plaintiff’s Motion for Leave to File Second Amended Complaint is GRANTED, the other

motions are DENIED AS MOOT, and this matter is REMANDED to state court.

                      I.     STATEMENT OF FACTS AND CLAIMS

       Plaintiff Ona Hull (“Plaintiff”) is a former employee of Defendant The Rawlings Co.,

LLC (“Defendant”). (Compl. ¶ 5, DN 1). Plaintiff filed a lawsuit in state court asserting various

claims against her former employer, including: Kentucky Wage & Hour Act, KRS Chapter 337;

Kentucky Civil Rights Act, KRS Chapter 344; Family and Medical Leave Act of 1993, 29

U.S.C. §§ 2601-2654; and Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213. (Compl.

¶¶ 89-154). Defendant timely removed the matter to this Court. (Notice Removal, DN 1).

       Following removal, Defendant moved to dismiss the Complaint. (Def.’s Mot. Dismiss,

DN 5). In response, Plaintiff filed the First Amended Complaint. (Pl.’s Notice Filing, DN 15;

First Am. Compl., DN 16).



                                               1
       Defendant then moved to dismiss the Amended Complaint. (Def.’s Mot. Dismiss, DN

19). In her response to the motion, Plaintiff agreed to withdraw all of her claims except for

Count VI and noted her intent to file an amended complaint asserting only a retaliation claim

under the KCRA. (Pl.’s Resp. Def.’s Mot. Dismiss 2-3, DN 22). Subsequently, Plaintiff moved

for leave to amend the First Amended Complaint and to only assert the retaliation claim under

the KCRA. (Second Am. Compl. ¶¶ 67-74). Plaintiff also moved to remand this action to state

court. (Pl.’s Mot. Remand, DN 26).

                                     II.     DISCUSSION

       A.      Plaintiff’s Motion for Leave to File Second Amended Complaint (DN 25)

       As a preliminary matter, the Court will address Plaintiff’s Motion for Leave to File

Second Amended Complaint because it resolves the issues raised in the other motions. Under

Fed. R. Civ. P. 15, a motion for leave to file an amended complaint is governed by Fed. R. Civ.

P. 15(a)(2) which states that “a party may amend its pleading only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). A court should freely grant leave

to amend a pleading “when justice so requires.” Id. However, a court may deny a motion to

amend where there is “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of amendment, etc. . . . .”

Foman v. Davis, 371 U.S. 178, 182 (1962).

       While Defendant argues that it is unfair and prejudicial that Plaintiff be allowed to file

the Second Amended Complaint because it has moved to dismiss the prior complaints, that alone

is not sufficient to warrant the denial of this motion. This case is still in its infancy, and the

parties have not conducted any discovery in this action. Plaintiff seeks to voluntarily dismiss her



                                                2
federal claims, which will reduce the potential scope of discovery in this matter. Accordingly,

the Court will grant this motion.

       The Second Amended Complaint, however, does not assert any federal claims but only

state law claims. “The Sixth Circuit ‘applies a strong presumption against the exercise of

supplemental jurisdiction once federal claims have been dismissed – retaining residual

jurisdiction “only in cases where the interests of judicial economy and the avoidance of

multiplicity of litigation outweigh our concern over needlessly deciding state law issues.”’”

Southard v. Newcomb Oil Co., No. 3:18-CV-803-CRS, 2019 WL 961988, at *3 (W.D. Ky. Feb.

27, 2019) (quoting Packard Farmers Ins. Co. of Columbus, Inc., 423 F. App’x 580, 584 (6th Cir.

2011)). Because the posture of this case, the Court declines to exercise supplemental jurisdiction

over the claims in the Second Amended Complaint and will remand this matter to Oldham

Circuit Court. See Southard, 2019 WL 961988, at *3 (“This action has only been on the Court's

docket for approximately three months. Plaintiff filed his amended complaint six days after

Newcomb Oil removed the case. In addition, no dispositive rulings have been issued and this

Court has not overseen discovery.” (citation omitted)); Skipper v. Clark, 150 F. Supp. 3d 820,

828-29 (W.D. Ky. 2015) (citation omitted) (remanding the case to state court and declining to

exercise supplemental jurisdiction over the state law claims following the dismissal of the federal

claims providing the basis for federal jurisdiction).

       B.      Defendant’s Motions to Dismiss (DN 5, 19)

       Defendant has moved to dismiss the allegations in the Complaint and First Amended

Complaint. (Def.’s Mot. Dismiss, DN 5; Def.’s Mot. Dismiss, DN 19). Because the Second

Amended Complaint subsumes the allegations in the prior complaints, the Court will deny these

motions as moot. See Herran Props., LLC v. Lyon Cty. Fiscal Court, No. 5:17-CV-00107-GNS,



                                                  3
2017 WL 6377984, at *2 (citing Cedar View, Ltd. v. Colpetzer, No. 5:05-CV-00782, 2006 WL

456482, at *5 (N.D. Ohio Feb. 24, 2006)); Ky. Press Ass’n, Inc. v. Kentucky, 355 F. Supp. 2d

853, 857 (E.D. Ky. 2005) (citing Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th

Cir. 2000)).

       C.      Plaintiff’s Motion to Remand (DN 26)

       Plaintiff moved to remand this matter to state court. (Pl.’s Mot. Remand, DN 26).

Because the Court declines to exercise jurisdiction over her state law claims, the Court will deny

this motion as moot.

                                    IV.     CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED as follows:

       1.      Plaintiff’s Motion for Leave to File Second Amended Complaint (DN 25) is

GRANTED, and the Clerk shall file the Second Amended Complaint (DN 25-2). Because the

Second Amended Complaint only asserts state law claims, the Court declines to exercise

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(c)(3) over those claims. All state law

claims asserted in the Second Amended Complaint are REMANDED to Oldham Circuit Court.

       2.      Defendant’s Motions to Dismiss (DN 5, 19) and Plaintiff’s Motion to Remand

(DN 26) are DENIED AS MOOT.

       3.      The Clerk shall STRIKE this matter from the Court’s active docket.




                                                                 April 22, 2019


cc:    counsel of record
       Oldham Circuit Court (Civil Action No. 18-CI-00650)

                                                4
